Citation Nr: 1527526	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  07-24 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from December 1972 to November 1974.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2010, the Veteran testified at a personal hearing at the RO over which another Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.

In December 2010, the Board remanded the appeal for additional development.  At that time, the appeal also included a claim involving the timeliness of an appeal of an application to reopen a previously-denied claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  This claim was remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In July 2013, the RO granted service connection for PTSD.  Virtual VA Entry July 24, 2013.  As such, the claim is not on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In April 2015, the Veteran was notified that the judge who conducted the January 2010 hearing was no longer employed by the Board, and was offered a new hearing.  He was advised that if he did not respond to the letter within 30 days, the Board would assume he did not want another hearing, and would proceed with the appeal.  As the Veteran did not respond to the letter, there currently no hearing request pending.   

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's December 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).   

The electronic record does not contain the Veteran's entire claims file.  For example, the Veteran's DD Form 214, service treatment records, the July 2006 rating decision, and the December 2010 Board remand are not of record.  The electronic record also does not indicate that the development ordered by the Board in December 2010 was completed.  The Board cannot point to a letter sent to the Veteran requesting additional records, and while a November 2011 supplemental statement of the case (SSOC) references a June 2011 VA examination conducted pursuant to the Board's remand directives, this examination report is not in the current electronic file.

In addition, in April 2013 the Veteran stated that he receives disability benefits through the Social Security Administration (SSA).  As it is unknown whether these records may be relevant to the current appeal, they should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Upload the Veteran's entire claims file to VBMS.

2.  Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his bilateral hearing loss and tinnitus, if not already on file. The RO/AMC must also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.

3. Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying those determinations.  

4.  Review the June 2011 VA examination report referred to in the November 2011 SSOC to ensure that it is in complete compliance with the directives of the Board's December 2010 remand.  If the report is deficient in any manner, conduct a new VA examination that complies with the Board's December 2010 directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a SSOC.  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




